This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2016).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A16-0981
                                    A16-1012
                                    A16-1014

                    In the Matter of the Welfare of the Children of:
                     R. P., B. G., C. M. F., and A. M. H., Parents.

                                Filed January 9, 2017
                                      Affirmed
                               Smith, Tracy M., Judge

                            St. Louis County District Court
                      File Nos. 69HI-JV-15-187, 69HI-JV-15-41

Bill L. Thompson, Law Office of Bill L. Thompson, Duluth, Minnesota (for appellant
father B.G. in A16-0981)

Hannah N. Casey Forti, Chisolm, Minnesota; and Kimberly Corradi, Corradi Law Office,
Hibbing, Minnesota (for appellant mother R.P. in A16-1012)

Jaclyn Corradi Simon, Sellman, Borland & Simon, PLLC, Hibbing, Minnesota (for
appellant intervenor/grandmother C.B. in A16-1014)

Mark S. Rubin, St. Louis County Attorney, Gayle M. Goff, Assistant County Attorney,
Hibbing, Minnesota (for respondent St. Louis County Public Health and Human Services)

C.M.F., Wausau, Wisconsin (pro se respondent father)

A.M.H., Virginia, Minnesota (pro se respondent mother)

Shireen Lee, Virginia, Minnesota (guardian ad litem)

      Considered and decided by Smith, Tracy M., Presiding Judge; Johnson, Judge; and

Reyes, Judge.
                         UNPUBLISHED OPINION

SMITH, TRACY M., Judge

       Appellant-parents R.P. and B.G. appeal from the termination of their parental rights

based on four of the grounds in Minn. Stat. § 260C.301, subd. 1(b) (2016), challenging the

findings as clearly erroneous and unsupported by the evidence. Appellant-grandmother

C.B. appeals from the denial of her petition for transfer of custody, arguing that the district

court abused its discretion in its analysis of the children’s best interests and in not placing

the children together. C.B. also challenges the district court’s denial of her motion for

judgment as a matter of law or a mistrial. R.P. asserts that she received ineffective

assistance of counsel at trial. The record supports the district court’s conclusion that R.P.’s

and B.G.’s parental rights should be terminated, the district court did not err in denying

C.B.’s petition and motions, and R.P. has not established that she received ineffective

assistance of counsel. We therefore affirm.

                                           FACTS

       This petition concerns the welfare of five minor children: X.P., J.G., B.G. III, I.G.,

and A.G. Appellant B.G. is the biological father of J.G., B.G. III, I.G., and A.G. Appellant

R.P. is the biological mother of X.P., B.G. III, I.G., and A.G. Appellant C.B. is the paternal

grandmother of J.G., B.G. III, I.G., and A.G., and an important friend of X.P. K.V., who

is not a party in this proceeding, is the paternal great-grandmother of J.G., B.G. III, I.G.,

and A.G. C.M.F. is the biological father of X.P. and has had no role in X.P.’s upbringing.

A.M.H. is the biological mother of J.G. and has had no role in J.G.’s upbringing.




                                              2
       R.P. and B.G. have been in a relationship and primarily living together with their

children since approximately 2007. For most of that time, they lived in K.V.’s house, along

with K.V. and C.B. The children mostly have been cared for by R.P., B.G., C.B., and K.V.

together. Since 2007, R.P. and B.G. have each been absent from K.V.’s house on more

than one occasion for inpatient chemical-dependency treatment or incarceration. R.P. and

C.B. also each moved out for temporary periods due to conflicts with family members.

R.P. took her biological children to live with her outside of K.V.’s house and without B.G.

at least once.

       St. Louis County Public Health and Human Services (the county) has been involved

with the family since 2007 concerning the children’s absences from school, inadequate

supervision, neglectful living conditions, and allegations that the parents were abusing

drugs and selling prescription medication.

       The children were placed in foster care after a first child-protection petition was

filed in May 2011. The petition was dismissed, and the children returned to K.V.’s house

in September 2011. In December 2011, a second child-protection petition was filed on

behalf of the children. The children were adjudicated to be children in need of protection

or services (CHIPS) on June 12, 2012. At that time, B.G. was incarcerated and R.P. was

in inpatient chemical-dependency treatment. C.B. and K.V. were caring for the children.

B.G. stayed in two different chemical-dependency and mental-health treatment facilities

following his release from prison. He returned to K.V.’s house in February 2013. The

second CHIPS file was closed in June 2013.




                                             3
       On June 12, 2014, the county received a report that some of the children were

playing in a dumpster in the rain and were without adult supervision. A social worker went

to K.V.’s house to talk with B.G. and R.P. in response to the report. They discussed

concerns regarding the condition of the home, supervision of the children, keeping the

children’s medical appointments, and the parents allegedly driving without licenses.

       In July 2014, R.P. and all of the children except J.G. moved out of K.V.’s house and

into R.P.’s sister’s residence. Three or four days later, the social worker visited K.V.’s

house and became “alarmed” about its condition. He found dead mice in the bathroom, cat

feces and the odor of cat urine throughout the house, cupboards full of dirty and moldy

dishes, cigarettes and pills on the floor, and a large knife on the floor next to a mattress.

There was “a crib in the kitchen that was full of dirty dishes and things” and clothes that

“looked like they had mold on them” all over the steps to the basement. The house also

had “sewer issues.” The social worker testified that when he confronted R.P. about the

condition of K.V.’s house, R.P. said she would not move back there because C.B. was

smoking marijuana daily in front of the children and K.V. was selling prescription pills.

       In August 2014, the county received a report that R.P. had pointed a gun at two of

the children’s heads. R.P. said it was a BB gun and denied having pointed it at the children.

On the same day, there was a report that B.G. and C.B. were smoking marijuana and that

C.B. and K.V. were selling prescription pills. B.G. and C.B. told the social worker that

they did smoke marijuana but not in front of the children. That month, the county

determined that the family needed ongoing family services and assigned a new social

worker to the case.


                                             4
       On September 23, 2014, the county responded to a report that R.P. and the children

had been living in an apartment for a month but had moved out, “leaving the place filthy”

and leaving behind a spoon containing drug residue. The children were allowed to return

to K.V.’s house pursuant to a safety plan that required the parents to refrain from using

drugs and to begin or continue chemical-dependency treatment.

       On November 5, 2014, C.B. found R.P. with K.V.’s prescription pills. R.P. admitted

to a social worker that she had taken the pills, and added that C.B. had been smoking

marijuana in front of the children and that C.B. and K.V. were selling prescription drugs.

R.P. also told the social worker that C.B.’s friend was living in K.V.’s house and using

intravenous drugs.

       On November 13, 2014, R.P. and B.G. agreed to have their children voluntarily

placed in foster care. The children were placed in two separate homes. The parents were

allowed to visit the children at one of the foster homes, and K.V. was allowed to take the

children to their medical and therapy appointments. In December, the parents agreed to

out-of-home safety plans.

       R.P. completed a rule 25 evaluation and entered inpatient chemical-dependency

treatment. She was discharged from treatment after one week for seeking drugs, and, as a

result, she was sentenced to prison for violating probation. She was in prison from January

to May 2015, and then was returned to prison from July to September 2015 for a drug-

related parole violation.




                                            5
         The county filed a CHIPS petition in March 2015 and filed a petition for termination

of parental rights in August 2015. In October 2015, C.B. petitioned for transfer of

permanent legal and physical custody of all five children.

         Trial was held on 11 days from November 2015 through April 2016. On the ninth

day of trial, after the county rested its case, C.B. moved for judgment as a matter of law on

her petition for transfer of custody. In the alternative, she moved for a mistrial because the

district court failed to conclude the case within 30 days pursuant to Minn. R. Juv. Prot. P.

39.02. The district court denied both motions. On the tenth day of trial, R.P.’s trial counsel

stipulated to the admissibility of R.P.’s parenting-evaluation report.

         The district court concluded that the parental rights of B.G. and R.P. to their children

should be terminated under Minn. Stat. § 260C.301, subd. 1(b)(2), (4), (5), and (8), based

on clear and convincing evidence. The district court also concluded that it is not in the best

interests of the children that their legal custody be transferred to C.B. The district court

terminated the parental rights of R.P. and B.G., denied C.B.’s petition for transfer of

custody, and transferred guardianship and legal custody of the children to the Minnesota

Commissioner of Human Rights. The district court terminated the parental rights of C.M.F.

to X.P. and of A.M.H. to J.G. because they had abandoned their respective children and

were in default.1

         B.G., R.P., and C.B. appeal.




1
    The terminations of C.M.F.’s and A.M.H.’s parental rights are not challenged on appeal.

                                                6
                                        DECISION

I.     The record supports the termination of R.P.’s and B.G.’s parental rights under
       Minn. Stat. § 260C.301, subd. 1(b)(2).

       Our review of a district court’s decision to terminate parental rights is “limited to

determining whether the findings address the statutory criteria, whether those findings are

supported by substantial evidence, and whether they are clearly erroneous.” In re Welfare

of D.D.G., 558 N.W.2d 481, 484 (Minn. 1997). We will affirm a termination of parental

rights if “at least one statutory ground for termination is supported by clear and convincing

evidence and termination is in the child’s best interests.” In re Welfare of Children of R.W.,

678 N.W.2d 49, 55 (Minn. 2004). We apply a clear-error standard of review to a district

court’s finding that a petitioner has proved a statutory ground for termination of parental

rights. In re Welfare of A.D., 535 N.W.2d 643, 648 (Minn. 1995). But we “closely inquire

into the sufficiency of the evidence to determine whether it was clear and convincing.” In

re Welfare of Children of S.E.P., 744 N.W.2d 381, 385 (Minn. 2008).

       The district court found that the county proved by clear and convincing evidence

that the parental rights of B.G. and R.P. to their children should be terminated under Minn.

Stat. § 260C.301, subd. 1(b)(2). That provision allows termination of parental rights upon

a finding that

                 [1] the parent has substantially, continuously, or repeatedly
                 refused or neglected to comply with the duties imposed upon
                 that parent by the parent and child relationship, including but
                 not limited to providing the child with necessary food,
                 clothing, shelter, education, and other care and control
                 necessary for the child’s physical, mental, or emotional health
                 and development, if the parent is physically and financially
                 able, and [2] either reasonable efforts by the social services


                                               7
              agency have failed to correct the conditions that formed the
              basis of the petition or reasonable efforts would be futile and
              therefore unreasonable.

Minn. Stat. § 260C.301, subd. 1(b)(2).

       A.     Parents have neglected to comply with duties.

       The district court found that the parents substantially, continuously, or repeatedly

refused or neglected to comply with the duties imposed on them by the parent-and-child

relationship. Clear and convincing evidence supports this finding.

       The district court made the following findings showing that the neglect of parental

duties has been substantial, continuous, and repeated: The county has been involved with

R.P., B.G., and their children since 2007 due to concerns about the parents’ illegal drug

use and chemical dependency, adults in the house selling prescription drugs, inadequate

supervision of the children, neglectful living conditions, and the children’s excessive

absences from school; the county has filed CHIPS petitions on behalf of the children three

times, in May 2011, December 2011, and March 2015; and after the second petition was

resolved in 2013, only about one year passed before the county intervened again due to

reports that the children were unsupervised. These findings are supported by clear and

convincing evidence in the record.

       Clear and convincing evidence also supports the district court’s finding that the

children did not receive the necessary shelter, care, and control. Several witnesses testified

to unhygienic and unsafe living conditions in the family’s primary residence. Testimony

and exhibits show that the children were not adequately supervised at times and that X.P.

was sometimes left to care for her four siblings, including an infant, when she was ten years


                                              8
old or younger. The record also shows that all of the children have special needs and that

R.P. and B.G. had trouble remembering and bringing the children to their appointments.

Clear and convincing evidence also supports the district court’s finding that R.P. and B.G.’s

struggles with chemical dependency have interfered with their ability to parent.

       The district court found that the parenting arrangement has been inconsistent, as

both R.P. and B.G. have been absent from the home on multiple occasions due to

incarceration and chemical-dependency treatment, and R.P. and C.B. have left for

substantial periods due to fighting among household members. The district court also

found that R.P. has taken four of the children to live somewhere else without B.G. at least

once. The district court found that K.V. “has been the most consistent and stable caregiver

for the children” and that B.G. “has always relied on other people to help care for the

children and his involvement in the care of the children’s basic needs has been very limited

by his psychological problems, his physical ailments, chemical dependency issues and

treatments, and incarcerations.” These findings are supported by clear and convincing

evidence.

       In their appellate briefs, R.P. and B.G. do not concede that they neglected their

parental duties, but they do not challenge any specific findings by the district court on the

issue. Based on our review of the findings and the record, we conclude that the district

court’s finding that R.P. and B.G. have substantially, continuously, or repeatedly refused

or neglected to comply with the duties imposed upon them by the parent-and-child

relationship is supported by clear and convincing evidence. S.E.P., 744 N.W.2d at 385;

D.D.G., 558 N.W.2d at 484.


                                             9
       B.     Reasonable efforts by the county have failed to correct conditions.

       R.P. and B.G. focus their challenge to this statutory ground for termination on the

district court’s findings regarding the reasonableness of the efforts by the county to correct

conditions that formed the basis of the petition.

              1.     Closing date of prior CHIPS file

       R.P. and B.G. assert that the district court’s conclusions relied on the erroneous

finding that the previous CHIPS file was closed on June 11, 2014, when the file actually

closed in June 2013.2 The district court relied on the 2014 date to conclude that there was

no break in the family’s need for services because, on June 12, 2014, the county received

a report that the children were not properly supervised. We agree with appellants that the

finding that the second file was closed in 2014 is unsupported by the record, and the district

court’s reliance on that date was erroneous. There is, however, sufficient evidence in the

record to support the termination of R.P.’s and B.G.’s parental rights even if we disregard

the district court’s clearly erroneous finding that the second CHIPS petition closed in 2014.

This error is therefore harmless, and we do not reverse for harmless error. In re Welfare of

Children of D.F., 752 N.W.2d 88, 98 (Minn. App. 2008).

              2.     Timeline of reasonable efforts

       R.P. and B.G. also assert that the district court erred by considering all services the

family has received since 2007 in its evaluation of whether the county made reasonable

efforts to correct the conditions that led to the March 2015 CHIPS petition. They argue


2
 C.B. makes the same argument in her challenge to the district court’s decision to deny
her petition for transfer of custody.

                                             10
that, because the statute permits termination if “reasonable efforts by the social services

agency have failed to correct the conditions that formed the basis of the petition,” the

“reasonable efforts” to be considered must be limited to those provided after the petition

was filed. Minn. Stat. § 260C.301, subd. 1(b)(2) (emphasis added).

       We disagree that the only reasonable efforts that may be considered are those

provided after the petition was filed. The statute requires a showing of reasonable efforts

provided after the appearance of the conditions that form the basis of a CHIPS petition,

and those conditions necessarily predate the petition. In its findings, however, the district

court described the longer history of services provided to this family and did not

specifically identify the services related only to the current CHIPS petition. However,

because the record supports the ultimate conclusion that there were reasonable efforts

within the relevant time frame and that those efforts failed to correct the conditions that led

to the March 2015 CHIPS petition, the district court’s conclusion is not erroneous.

       After the prior CHIPS file was closed in June 2013, the event that prompted the

county to get involved with the family again was the June 12, 2014 report that the children

were playing in a dumpster unsupervised. The record shows that the county remained

involved with the family regularly from that incident through the March 2015 filing, and

that the same conditions that the county discovered when following up on the June 2014

report were still of concern by the time the petition was filed. We therefore consider all

services provided after the June 2014 incident to be part of the county’s reasonable efforts

to correct the conditions that ultimately led to the March 2015 CHIPS petition.




                                              11
       The record shows that, after the June 2014 incident, the county provided B.G.

supervised visitation with the children, intensive family-based services, family group

decision-making services, a psychological parenting evaluation, and chemical-dependency

treatment. B.G. argues that the chemical-dependency treatment should not be considered

part of the county’s reasonable efforts because it was mandated in a separate legal

proceeding. But B.G.’s chemical dependency was a significant factor necessitating the

CHIPS petition, and his sobriety was consistently identified as an essential condition for

returning the children home. We see no reason why treatment that was directed at

correcting a condition that led to the CHIPS petition but was provided as a result of an

additional proceeding should not be considered as part of the county’s reasonable efforts

to correct conditions leading to the petition. B.G. does not cite to caselaw indicating that

the services he received after June 2014 are legally insufficient, and he does not identify

any services that the county should have provided but failed to provide. We conclude that

the record supports the finding that the county made reasonable efforts to correct the

conditions leading to the petition with respect to B.G.

       The record shows that after the June 2014 incident, the county offered R.P. a referral

to a homeless shelter, a psychological parenting evaluation, supervised visitation with the

children, and permission to join intensive family-based services offered to B.G. R.P.

argues that the intensive family-based services and some of the visitation should not be

considered because R.P. was unable to participate while she was incarcerated. But R.P.

brought about her incarceration by failing to comply with probation and parole conditions

forbidding the use of illegal drugs. No law requires a district court to stay a juvenile-


                                             12
protection case due to a parent’s incarceration, and R.P. does not cite to caselaw indicating

that the services she received are legally inadequate. We conclude that the record supports

the finding that the county made reasonable efforts to correct the conditions leading to the

petition with respect to R.P.

       The record also supports the district court’s conclusion that the county’s reasonable

efforts failed to correct the conditions leading to the petition. The conditions that led to

the petition included R.P.’s and B.G.’s drug abuse, inadequate supervision of the children,

X.P. being left responsible for much of the care of the other four children, and neglectful

living conditions in the home. By the end of trial, the parents’ drug problems had not been

corrected. R.P. failed to complete a chemical-dependency treatment program because she

was kicked out for seeking drugs and subsequently sent to prison twice for drug-related

violations of probation and parole.      She tested positive for methamphetamine and

amphetamine during trial in April 2016. B.G. completed a treatment program, but he still

tested positive for marijuana during trial in December 2015.

       Social-worker testimony and the parenting evaluations also support the district

court’s finding that neither parent had made significant improvements in their parenting

abilities by the time trial began. The record supports the district court’s finding that B.G.

has ongoing problems resulting from a traumatic brain injury that impair his ability to

provide adequate supervision and living conditions for the children, and that those ongoing

problems have not significantly improved with services. The record also supports the

district court’s finding that R.P.’s mental illnesses and coping mechanisms prevent her

from complying with parenting duties and have not improved with services.


                                             13
       We therefore affirm the termination of R.P.’s and B.G.’s parental rights under Minn.

Stat. § 260C.301, subd. 1(b)(2). Because a termination of parental rights only needs to be

based on one of the statutory grounds, we do not address the other three grounds on which

the district court based its termination decision. See Minn. Stat. § 260C.301, subd. 1(b);

R.W., 678 N.W.2d at 55.

II.    The district court did not abuse its discretion in denying C.B.’s transfer-of-
       custody petition.

       C.B. argues that the district court abused its discretion in denying her petition for

transfer of custody. She asserts that the county had a burden to prove that placement with

C.B. would be detrimental to the children, which it did not meet, and that the district court

did not adequately address the best-interest factors of Minn. Stat. § 260C.212 (2016) with

respect to her petition.

       A.     The county was not required to prove that placement with C.B. would
              be detrimental to the children.

       C.B. asserts that district court abused its discretion in denying her petition because

it allowed some of the children to be placed with non-relatives despite the preference for

placing children with a relative. She cites In re Welfare of M.M., in which the Minnesota

Supreme Court held that, upon termination of the parental rights of a child’s only parent,

there was a preference to place the child with a relative, and the party opposing placement

with a relative had a burden to “make an affirmative showing that the first preferred

placement would be detrimental to the child.” 452 N.W.2d 236, 239 (Minn. 1990).

       But M.M. was interpreting a 1988 statute that explicitly required courts “in the

absence of good cause to the contrary” to place a child in the custody of a relative unless


                                             14
that would be “detrimental to the child” or a relative is not available. Id.; Minn. Stat.

§ 260.181 (1988). That statute was repealed in 1999 and has been replaced in relevant part

by section 260C.212, subdivision 2. 1999 Minn. Laws ch. 139, art. 4, § 3. The current

statute still prefers placement with relatives and important friends, but it no longer contains

the strong language requiring placement with a relative “in the absence of good cause” or

unless such placement would be “detrimental to the child.” Minn. Stat. § 260C.212, subd.

2(a) (2016). Thus, under the current statute, the county was not obligated to show that

placement with C.B. would be detrimental to the children, and denying C.B.’s petition

without such a showing was not an abuse of discretion.

       B.     The district court did not abuse its discretion in its analysis of the best
              interests of the children with respect to C.B.’s petition for transfer of
              custody.

       C.B. argues that the district court erred in denying her petition for transfer of custody

because it is in the children’s best interests to be placed with her. The district court may

order permanent legal and physical custody to a fit and willing relative “in the best interests

of the child[ren].” Minn. Stat. § 260C.515, subd. 4 (2016). In deciding whether to transfer

permanent legal and physical custody to a relative under section 260C.515, subdivision 4,

the district court must make “individualized determinations under section 260C.212,

subdivision 2, paragraph (b), of the needs of the child and of how the selected home will

serve the needs of the child.” Minn. Stat. § 260C.193, subd. 3(a) (2016). Section 260C.212

requires the court to ensure that each child’s best interests are met by requiring an

“individualized determination of the needs of the child and of how the selected placement




                                              15
will serve the needs of the child being placed.” Minn. Stat. § 260C.212, subd. 2(a). The

district court must consider the following factors in determining the needs of the child:

                 (1)  the child’s current functioning and behaviors;
                 (2)  the medical needs of the child;
                 (3)  the educational needs of the child;
                 (4)  the developmental needs of the child;
                 (5)  the child’s history and past experience;
                 (6)  the child’s religious and cultural needs;
                 (7)  the child’s connection with a community, school, and
                      faith community;
                 (8) the child’s interests and talents;
                 (9) the child’s relationship to current caretakers, parents,
                      siblings, and relatives;
                 (10) the reasonable preference of the child, if the court . . .
                      deems the child to be of sufficient age to express
                      preferences;

Id., subd. 2(b).

       We review a district court’s decision regarding whether to transfer legal custody for

an abuse of discretion. In re Welfare of Children of A.I., 779 N.W.2d 886, 895 (Minn.

App. 2010), review dismissed (Minn. Apr. 20, 2010). We conclude that the district court

did not abuse its discretion in its analysis of the statutory factors because it made findings

addressing the necessary factors and those findings were supported by substantial evidence

in the record.

       The district court’s findings on the section 260C.212, subdivision 2(b) factors are

set out in paragraph 35 of its findings of fact. The district court discussed each of the

factors individually and made detailed factual findings relevant to each one. The district

court cited to evidence in the record to support the findings. For each of the factors for

which the children’s needs or circumstances are distinct, the district court either discussed



                                               16
each of the children and his or her needs individually or referred to such discussion

elsewhere in the findings.

       The district court also made detailed findings about C.B.’s physical and mental

health problems and her reliance on personal-care attendants to care for her own basic

needs. The findings on the children’s needs, in conjunction with the findings on C.B.’s

personal limitations, support the district court’s ultimate conclusion that transfer of custody

to C.B. is not in the children’s best interests.

       The district court’s findings in this section are supported by substantial evidence in

the record. C.B. does not challenge any of the specific factual findings in this section as

clearly erroneous or unsupported by substantial evidence. Instead, she relies on evidence

that she argues should weigh in her favor. But our review is limited to whether the district

court abused its discretion in denying C.B.’s petition. We conclude that it did not.

III.   The district court did not abuse its discretion by not placing all of the children
       together.

       C.B. argues that the district court abused its discretion in allowing the children to

remain in four different foster homes rather than transferring custody of all five to C.B. so

they would not be separated.

              Siblings should be placed together for foster care and adoption
              at the earliest possible time unless it is documented that joint
              placement would be contrary to the safety or well-being of any
              of the siblings or unless it is not possible after reasonable
              efforts by the responsible social services agency.

Minn. Stat. § 260C.212, subd. 2(d).




                                               17
       The district court concluded that it was not possible to place the children together

“because there were no available homes that could accommodate” all five children. C.B.

argues that this is erroneous because she was willing to care for all the children at her new

residence in Grand Rapids, Minnesota, and the county failed to make reasonable efforts to

explore that option. The county argues that it does not need to consider C.B. any more

than it already has because C.B. was involved in caring for the children when they were in

R.P. and B.G.’s custody at K.V.’s house, and none of the adults in that household, including

C.B., were able to follow a safety plan and put the children’s best interests first.

       C.B. correctly asserts that there is no evidence in the record establishing that the

county considered a plan in which the children would be in C.B.’s custody at C.B.’s Grand

Rapids residence. C.B. therefore asks either that she be granted custody or that the county

be required to investigate her suitability as a possible permanent placement for any or all

of the children. But, because the district court properly concluded that it is not in the

children’s best interests to transfer custody to C.B., it would be futile to require the county

to investigate this option. Thus, the district court did not err in concluding that it is not

possible to place all five children together, meaning that separation of the children was

permissible under Minn. Stat. § 260C.212, subd. 2(d).

IV.    The district court did not err in denying C.B.’s motions for judgment as a
       matter of law or for a mistrial.

       After the county rested its case, C.B. moved the district court to grant her petition

for transfer of permanent legal and physical custody because the county had not met its

burden. The district court interpreted this motion as a motion for judgment as a matter of



                                              18
law. But judgment as a matter of law is available in jury trials under Minn. R. Civ. P.

50.01(a). The Minnesota Rules of Civil Procedure are inapplicable to juvenile-protection

matters “[e]xcept as otherwise provided by statute or [Minnesota Rules of Juvenile

Protection Procedure].” Minn. R. Juv. Prot. P. 3.01. The juvenile-protection rules do not

provide for judgment as a matter of law, and no statute makes Minn. R. Civ. P. 50.01(a)

applicable to juvenile-protection proceedings. The district court’s denial of C.B.’s motion

was not erroneous.

       C.B. also asserts that the district court erred in denying her motion for a mistrial

because the district court failed to conclude the case within the timeline required by Minn.

R. Juv. Prot. P. 39.02. The interpretation of a juvenile-protection rule is a legal question

that we review de novo. In re Welfare of R.S., 805 N.W.2d 44, 48-49 (Minn. 2011).

       In a “trial regarding a termination of parental rights matter or other permanent

placement matter . . . testimony shall be concluded within [30] days from the date of

commencement of the trial and wherever possible should be over consecutive days.” Minn.

R. Juv. Prot. P. 39.02, subd. 1(c).

       Here, the trial convened on November 17, 18, 19, and 20, and December 11, 15, 18,

and 28 of 2015, and then resumed after a three-month break for hearings on April 1, 5, and

15 of 2016.     Thus, testimony was not concluded within 30 days from the date of

commencement of the trial. See Minn. R. Juv. Prot. P. 39.02, subd. 1(c). The trial was

delayed in part because the judge was seeking treatment for a medical problem.

       Rule 39.02 does not identify a remedy for a court’s failure to comply with timing

requirements, and neither party cited to authority identifying a remedy. C.B.’s suggested


                                            19
remedy, a mistrial, would have resulted in a new trial. Minn. R. Juv. Prot. P. 39.02, subd. 3.

C.B. has not explained how holding a new trial would have repaired any harm that may

have been caused by delaying the trial beyond the prescribed 30-day period. It seems

instead that her suggested remedy would have detracted from the goal of the timing rule

by delaying the matter even longer. We therefore decline to reverse the district court’s

denial of C.B.’s motion for a mistrial.

V.     R.P. has not established that she received ineffective assistance of counsel.

       R.P. argues that she received ineffective assistance of counsel because her trial

attorney stipulated to the admissibility of her parenting-evaluation report.

       To establish ineffective assistance of counsel, the complainant must show that trial

counsel was not reasonably effective and that “there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been

different.” In re Welfare of L.B., 404 N.W.2d 341, 345 (Minn. App. 1997) (quotation

omitted).

       R.P. asserts that the report “provided evidence that was highly damaging” to her and

that the district court “heavily relied” on it. She argues that the report is hearsay and that

because of the stipulation, she was not able to cross-examine the evaluator who prepared

it. But R.P. has not identified any particular facts that the district court would not have

been able find without the report, and she has not explained why the outcome probably

would have been different without the stipulation. If R.P.’s counsel had not stipulated to

the admissibility of the evaluation, the county likely would have called the evaluator to

testify and the same information would have been brought before the court that way,


                                             20
leading to the same result. R.P. has not shown that there is a reasonable probability that

the result of the proceeding would have been different if her trial counsel had not stipulated

to the admissibility of the parenting evaluation. Therefore, she has not established that she

received ineffective assistance of counsel. See id. at 345.

       Affirmed.




                                             21